DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
Claim Objections
Claim 47 is objected to because of the following informalities:  “a cavity.” Should be corrected to –a cavity;--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 57-76 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 57, the phrases “the body configured to a container”, “the first flange member is configured to the body”, and “the second flange member configured to the hub” are indefinite because they are incomplete statements that do not clearly or fully describe how the components are configured to each other. For instance, it is unclear whether the body is configured to be bonded, welded, removable, replaceable, etc. or whatever to the container. 
Regarding claim 67, the claim defines “A method for monitoring high velocity fluids”. However, the claim appears to only describe the method steps for installing or assembling the process insert and does not mention any particular steps for performing the monitoring of high velocity fluids. Further clarification is respectfully requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 57, 59-62, and 66 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Schork et al. (Pub. No. US 2016/0025575) (hereafter Schork).
Regarding claim 57, Schork teaches a process insert apparatus for insertion into a container to provide stability and support to an instrument disposed within, comprising: 
a body, wherein the body is configured to a container (i.e., system part 15) (see Fig. 2A) and has an inner surface and central bore (i.e., weld-on sleeve 5C) (see Fig. 2A); 

a first flange member, 
the first flange member has a primary aperture and is configured to the body and further supports an exterior surface of the nozzle (i.e., flange plate 5A) (see Fig. 2A); 
a process insert comprising: 
a shank (i.e., descender tube 2) (see Fig. 2A); 
a hub (i.e., stop 15B) (see Fig. 2A); 
a head (i.e., joint 22) (see Fig. 2B); and 
a cavity (i.e., central hole 12) (see Fig. 1);
a supported length of the process insert, wherein the supported length is disposed within the body and the nozzle (i.e., portion of the descender tube 2 at the overlapping portion of the weld-on sleeve 5A and the extension tube 5B) (see Fig. 2A); 
a unsupported length of the process insert, wherein the unsupported length is disposed within the container (i.e., portion of the descender tube 2 inside the system part 15) (see Fig. 2A); and 
a second flange member, wherein the second flange member has a primary aperture and is configured to a hub on the process insert (i.e., flange plate 3) (see Fig. 2A).
Regarding claim 59, Schork teaches a spacer configured to a top surface of the first flange member (i.e., seal 6) (see Fig. 2A).  
Regarding claim 60, Schork teaches secondary apertures in the first flange member (i.e., mounting holes 8) (see Fig. 2A).  
Regarding claim 61, Schork teaches secondary apertures in the second flange member (i.e., mounting holes 7) (see Fig. 2A).  
Regarding claim 62, Schork teaches bolts secured and tightened through the secondary apertures on the first flange member to the secondary apertures on the second flange member to create a pressure containing seal (i.e., screws 39) (see Fig. 2A).  
Regarding claim 66, Schork teaches that the head of the process insert is configured with a shaped region (i.e., opening 13) (see Fig. 1) for receiving a tool (i.e., temperature sensor 9) (see Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 58 is rejected under 35 U.S.C. 103 as being unpatentable over Schork et al. (Pub. No. US 2016/0025575) (hereafter Schork) in view of Kitzman et al. (U.S. Pat. No. 9,891,111) (hereafter Kitzman).
Regarding claim 58, Schork as disclosed above does not directly or explicitly teach that the supported length of the process insert is threaded. However, Kitzman teaches that the supported length of the process insert is threaded (i.e., thermos well 20 includes threads 80 which can be used in mounting the thermowell 20 to process piping 18) (see Fig .6). in view of the teaching of Kitzman, it would have been obvious to one having ordinary skill in the art before . 
Claims 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Schork et al. (Pub. No. US 2016/0025575) (hereafter Schork)
Regarding claims 63 and 64, Schork as disclosed above does not directly or explicitly teach that the shank of the process insert is in a length between 6 to 48 inches (claim 63); or that the shank of the process insert is in a length between 4 to 16 inches (claim 64).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the length of the shank to be between 6 to 48 inches (claim 63) or between 4 to 16 inches (claim 64). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)). 
Regarding claim 65, Schork as disclosed above does not directly or explicitly teach that the unsupported length of the shank of the process insert is in a length between 4 to 24 inches. Schork as disclosed above does not directly or explicitly teach that the unsporting length of the shank of the process insert is in a length between 4 to 24 inches.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the length of the unsupported length of the shank to be between 4 to 24 inches. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Claims 67-73 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Schork et al. (Pub. No. US 2016/0025575) (hereafter Schork) in view of Nimberger et al. (U.S. Pat. No. 7,165,883) (hereafter Nimberger)
Regarding claim 67, Schork teaches a method for monitoring high velocity fluids utilizing a process insert apparatus, the method comprising: 

joining a nozzle to the body (i.e., extension tube 5B) (see Fig. 2A), wherein joining welds the nozzle on a surface of the body so that a nozzle aperture aligns with the central bore of the body (see Fig. 2A); 
securing a first flange member to the body and the nozzle (i.e., flange plate 5A) (see Fig. 2A); 
inserting a process insert (i.e., descender tube 2) (see Fig. 2B); 
configuring a second flange member to the process insert (i.e., flange plate 5B) (see Fig. 2A), wherein configuring secures the second flange member against a head of the process insert (i.e., joint 22) (see Fig. 2B); and 
securing the process insert to the body, wherein securing places bolts through the second flange member and the first flange member (i.e., screws 39 and nuts 19) (see Fig. 2A); but does not explicitly teach   
threading a body, wherein threading creates a central bore and places threads on an interior surface of the body; and threading the process insert into the body.
Regarding threading body and the process insert into the body, Nimberger teaches threading a body (i.e., threading on the weld flange 24D) (see Fig. 6), wherein threading creates a central bore and places threads on an interior surface of the body (see Fig. 60); and threading the process insert into the body (i.e., housing 62D has an externally threaded lower end portion 63D threaded within weld flange 24D of pipeline 10D) (see Fig. 6). In view of the teaching of Nimberger, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the threaded mating portions to the body and to the insert in order to establish more secure and pressure tight connection.
Regarding claim 68, Schork teaches welding the body to the container (i.e., weld-on flange 5C) (see Fig. 2A).  
Regarding claim 69, Schork teaches bonding the body to the container (i.e., via welding, of weld-on flange 5C) (see Fig. 2A).  
Regarding claim 70, Schork teaches disposing the process insert into the container (see Fig. 2A).  
Regarding claims 71 and 72, Schork as modified by Nimberger as disclosed above does not directly or explicitly teach supporting by the body at least 2 to 6 inches of the process insert, wherein supporting provides support surrounding the process insert (claim 71); or supporting by the body at least 4 to 8 inches of the process insert, wherein supporting provides support surrounding the process insert (claim 72). However, However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the supporting by the body at least 2 to 6 inches of the process insert (claim 71) or by the body at least 4 to 8 inches of the process insert (claim 72). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 73, Schork teaches monitoring, through an insert in the process insert, fluid within the container (i.e., temperature sensor 9) (see Fig. 1).  
Regarding claim 76, Schork teaches managing, by instruments disposed in an insert in the process insert, integrity of the process insert (i.e., temperature sensor 9 would determine the temperature of the descender tube 2) (see Fig. 1).
Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Schork et al. (Pub. No. US 2016/0025575) (hereafter Schork) in view of Nimberger et al. (U.S. Pat. No. 7,165,883) (hereafter Nimberger) and in further view of Knight (U.S. Pat. No. 9,766,163) (hereafter Schork)
Regarding claim 74, Schork as modified by Nimberger as disclosed above does not directly or explicitly teach sampling, with a sampling probe through an insert in the process . 
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Schork et al. (Pub. No. US 2016/0025575) (hereafter Schork) in view of Nimberger et al. (U.S. Pat. No. 7,165,883) (hereafter Nimberger) and in further view of Dela (U.S. Pat. NO. 5,277,250) (hereafter Dela)
Regarding claim 75, Schork as modified by Nimberger as disclosed above does not directly or explicitly teach injecting, with an injection quill through an insert in the process insert, material into fluid within the container. However, Dela teaches injecting, with an injection quill (i.e., quill system 40) (see Fig. 4) through an insert in the process insert, material into fluid within the container (i.e., nipple 48 communicates with the feed line of pump P by which the treating agent is fed forcefully to the quill) (see Column 2, lines 20-28; and Fig. 2). In view of the teaching of Dela, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have fitted an injection quill to the insert in order to uniformly inject treatment fluid into a confined fluid body, so as to distribute chemicals to affect the quality of the fluid in the system part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855